 PUERTORICO NEWSPAPERGUILD423Puerto Rico Newspaper Guild, Local 225 affiliatedwith the Newspaper Guild,AFL-CIOa/k/a Unionde Periodistas,ArtesGraficas y Ramas Anexas andtheNewspaperGuild, AFL-CIOandElMundo,Inc.Puerto Rico Newspaper Guild, Local 225 affiliatedwith the Newspaper Guild,AFL-CIOa/k/a Unionde Periodistas,ArtesGraficas y Ramas Anexasand the Newspaper Guild,AFL-CIOandSlaterInternationalCorporationa/k/a IslandFoodServiceCorporationCases 24-CB-106,-24-CB-802, and 24-CC-148January 24, 1973DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, ANDPENELLOOn June 29, 1972, Administrative Law Judge 1Fannie M. Boyls issued the attached Decision in thisproceeding.Thereafter,Respondents and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt her recommended Order.cases,initiated by charges filed onFebruary I I and March15, 1972,and complaints issued on March 9and March 27and later consolidated on March30, 1972,were triedbefore me in Hato Rey, Puerto Rico, onMay 3, 1972. Thecomplaint in Case 24-CB-796 (also referred to herein astheElMundo case) was amended at the hearing bydeleting subparagraphs4, 7, 8, 11, 12,15, 16, 18, and 19 ofparagraphVI.1 Thecomplaint in Cases24-CB-802 and24-CC-148 (also referred to herein as the Slater case) wasamended at the hearing to change the date"February 11"to "February10"where that date appears in subpara-graphs 1 and 2 of paragraph VII of said complaint.The complaints,as amended,charge Respondent withrestraining and coercing employees of El Mundo,Inc., andof Slater International Corporation a/k/a Island FoodService Corporation in the exercise of their rights guaran-teed underthe Actduring the course of a strike against ElMundo,thereby violating Section8(b)(1)(A) of the Act.The complaintin the Slater case also alleges that an objectof Respondent's conduct directed at Slater's employees,executive personnel,and supervisors was to force andrequire Slater to cease providing cafeteria services andotherwise cease doing business with El Mundo during thecourse of the strike and that Respondent thereby addition-allyviolatedSection 8(b)(4)(i)and (ii)(B) of the Act.Respondent'sanswers,as amended at the hearing, denythatRespondent engaged in any of the unfair laborpractices alleged.At the conclusion of the hearing,the General Counselargued orally upon the record but did not thereafter file abrief.Respondent,on the other hand,waived oralargument and later filed a brief.Upon the basis of the entire record and aftercarefullyconsidering Respondent's brief,Imake the following:FINDINGS OF FACTORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondents, Puerto Rico News-paper Guild, Local 225 affiliated with the NewspaperGuild, AFL-CIO a/k/a Union de Periodistas, ArtesGraficas y Ramas Anexas and the Newspaper Guild,AFL-CIO, their officers, agents, and representatives,shall take the action set forth in the said Order.iThe title of "TrialExaminer"was changed to "Administrative LawJudge" effective August 19, 1972TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEFANNIEM. BOYLS,Trial Examiner:These consolidatediThe complaintwas also amended to make the following corrections*Deleting the word"American"from the name of Respondent Union in thetitle and wherever else it appears in thebody ofthe complaint;changing theword "enter"to "leave"in subpar 14,I 2 of par. VI, and changing the1.JURISDICTIONAL FINDINGSOne of the Charging Parties,ElMundo, Inc. (hereincalled El Mundo),is a Puerto Rican corporation having aprincipal office and place of business at Hato Rey, PuertoRico,where it is engaged in the preparation,publication,sale, and distribution of a daily newspaper known as "ElMundo."In the course and conduct of its business itcauses materialsto bepurchased, transported,and deliv-ered from States of the United States to its plant in HatoRey valuedin excess of $50,000 a year.It also subscribes toand receives wire services from the International Newspa-per Service,publishes nationally syndicated columns, andcarriesadvertisements of nationally known productsproducedby firms located in the United States.Its grossannual income is in excess of$200,000.The otherChargingParty,Slater InternationalCorpora-tion, a/k/a Island Food ServiceCorporation (herein calledSlater),isaDelaware corporation authorized to dobusiness in Puerto Rico,where it is engaged insupplyingfood and cafeteria services to institutions and manufactur-words "were unloading" to "had unloaded" in subpar. 22,1 3 of par VI andin thesamesubparagraph changing thelast sentenceto read- "One of thetwo cars being used by the supervisors was so badly damaged that it couldnot be moved from said place."201NLRB No. 69 424DECISIONS OF NATIONAL LABORRELATIONS BOARDing plants at II different locations in Puerto Rico. Itsannual gross income from retail sales is in excess of$500,000. Its annual purchases of food stuffs, materials,and supplies from sources located outside Puerto Rico is inexcess of $50,000.On the basis of these admitted facts, I find that both ElMundo and Slater are engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE RESPONDENT LABOR ORGANIZATIONSPuerto Rico NewspaperGuild, Local 225, affiliated withthe NewspaperGuild, AFL-CIO,a/k/a Union de Period-istas,ArtesGraficas y Ramas Anexas,herein called thelocal, and the NewspaperGuild, AFL-CIO,herein calledthe International,are labor organizations within themeaning of Section 2(5) of the Act.The labor organiza-tions,collectively,will herein be referred to as the Union.III.THE UNFAIR LABOR PRACTICESA.Setting and IssuesThe building in which El Mundo operates its newspaperpublishing business is occupied principally by El Mundo.Occupying part of the building, however, are certainrelated El Mundo enterprises-TELEMUNDO, WKAQ,Creative Films, and Film Dubbing, all separate corpora-tions-and Slater,which operates a cafeteria in thebuilding under contract arrangements with El Mundo,solely for the use of employees, executives, and supervisorsof El Mundo and its related enterprises.There are two gates normally used by El Mundo'sapproximately 600 employees for entering and leaving ElMundo premises. These are referred to herein as theBoliviaStreetandRooseveltAvenue gates. Slater'sapproximately 17 employees normally used only theBolivia Street gate. There is also a small gate referred toherein as the TELEMUNDO gate, normally used only byemployees and personnel having to do with TELEMUN-DO and other related El Mundo enterprises which togetheremploy about 268 people.2As the result of a breakdown in contract negotiationsbetween the Union and El Mundo, a strike commenced onor about February 10, 1972, and was still in progress on thedate of the hearing. The strike was accompanied by masspicketing and violence against El Mundo representativesand employees seeking to work during the strike, as a resultofwhich 8(b)(1)(A) charges were filed with the Board'sRegional Office and a complaint was issued. On March 17a temporary restraining order and on April 6 a temporaryinjunction was obtained from the United States DistrictCourt for the District of Puerto Rico, enjoining the Union,pending final disposition of the unfair labor practice caseby the Board, from engaging in mass picketing and certainother acts of restraint or coercion against employees andother persons seeking to enter or leave El Mundo premises.On April 19 a hearing on criminal contempt proceedings2Early in thestrikethe TELEMUNDOgate as well as the other gateswere picketedHowever, the picketingthere ceased after 8(bX4) chargesagainstthe Union were filed by TELEMUNDOand that case was settledarisingout of alleged violations of the temporary injunc-tion were commenced in the United States District Court.Transcripts of the records in the United States DistrictCourt temporary injunction and criminal contempt pro-ceedings were introduced at the hearing before me and arerelied on by the General Counsel to establish the 8(b)(IXA)violationsalleged in the consolidated complaint. TheUnion calledno witnessesto controvert the testimonypresented by the General Counsel in those proceedings andno credibilityissues areinvolved. It is on the basis of thetestimony in those proceedings that I must base myfindings as to whether the Union has engaged in the8(b)(IXA) violations alleged in the El Mundo case.Independent evidence was introduced by the GeneralCounsel at the hearing before me to support the 8(bXl)(A),8(b)(4Xi), and (ii)(B) allegationsof the complaint in theSlater case.B.The Union's Acts of Restraint and Coercion inViolation of Section 8(b)(1)(A) of the ActThe complaintallegesthat the Union, through its agents,determined from the very beginning of the strike, whichcommenced at about midnight on February 9 or in theearly hours of February 10, that El Mundo would not bepermitted to operateits businessduring the course of thestrike and that force, violence, and threats of force andviolence would be employed, if necessary, to accomplishthispurpose. In carrying out this plan, the complaintalleges and the record shows that the Union, through itsagents and the strikers under its direction and control,engaged in the following acts of restraint and coercion:1.About 12:15 a.m. on February 10, dust after thestrike started, El Mundo'smaintenancesupervisor, QuintinRivera, sought to drive to work through the Bolivia Streetgate,but was physically blocked fromenteringby about 75people who stood in front of the gate. Among them wereHarryMcCormick,an Internationalrepresentative, JoseParsons, president of the El Mundo unit of the Local, andsome striking employees whom Rivera recognized.2.When he could not enter the Bolivia Street gate,Rivera proceeded toward the Roosevelt Avenue gate buthis entry was also blocked there by about 75 or 100 picketswho stood in front of his car with rocks and sticks. Riveracalled out to one of them, Virgilio Rivera, a union delegatewho worked underhim inthe maintenance department, topersuade him to let Rivera in. As Virgilio approached,another uniondelegate,Victor Morales, who worked in thecomposing room, and Bienvenido Ortiz Ortero, vicepresident of the Local, started running towards Rivera'scar, shouting, "We won't let you in." Morales was carryinga large rock which he raised with both hands above hishead. Rivera thereupon immediately backed up his car andleft.Among the group of pickets, Rivera recognized anumber of El Mundo employees.3.About6 a.m. onFebruary 10, as Luis Santos Vargas,a district manager for El Mundo, approached the Roose-veltAvenuegatein his car, with about 10 or 12 other carsfollowing him, he was surrounded by about 20 or 30pursuant to an agreement under which only one representativeof the Unionwould be posted at that gate and his activities would be restricted toinspecting the cars and people who entered and left through that gate PUERTO RICO NEWSPAPER GUILDstriking employees. A policeman requested Santos to stop,whereupon the employees started hitting his car with sticks,rocks, and hands. As Santos was trying to talk to one of theemployees, others began rocking his car and trying tooverturn it. Santos finally got into the plant but the body ofhis car was dented. He did not try to leave the buildinguntil 2 days later.4.About 9 a.m. on February 10, Pablo Marcial Rivera,a district manager for El Mundo, sought to drive into theplant premises through the Roosevelt Avenue gate. About30 or 40 pickets, most of whom he recognized as El Mundoemployees, got in front of his car, told him they were onstrike, and asked him not to go in. When he insisted ongoing in, they started kicking and hitting his car with thesticks to which the picket signs were attached. He finallydid get it but both front venders and one of the back doorsof his car were dented.5.About II a.m. on February 10, Thomas Jones,supervisor of communications at El Mundo, sought toenter the Roosevelt Avenue gate but was blocked by about100 people, including a number of employees he recogniz-ed,who were shouting, "Strike, strike." A police officertold Jones that he could not get into the plant.Jones leftthat gate but sought to enter the Bolivia Street gate about ahalf hour later. About 50 people carrying picket signs,including employees he recognized, surrounded his car andtold him he could not go in. Someone reached inside thecar and snatched his eyeglasses off, bruising his cheek. Thewindshield of his car was also broken and the car body wasdented and scratched. Nevertheless, with the aid of police,he inched his way through the gate. He did not leave the ElMundo premises until about a month later and then onlyby helicopter. His car was still parked there at the time ofthe district court injunction hearing on April 4, 1972.6.About 11:15 a.m. on February 10-only a fewminutes before Jones encountered the difficulty at theBolivia Street gate described in the preceding paragraph-Carlos Melendez Gonzalez, a supervisorin thephotoen-graving department, sought to drive into the plant throughthe same gate. He told a policeman who met him that heintended to enter. The policeman then talked to theUnion's generaldelegate and representative, Angel Baez,who was also an employee of El Mundo. Baez thereuponcame to Melendez' car and requested him to respect thepicket line.Melendez stated that his obligation was to ElMundo, that he was not a member of the Union and thathe intended to drive in.Baez thensuggested that Melendezeither get a company car to drive or leave his own caroutside and walk in, but Melendez refused to follow thesesuggestionsand insisted that he was driving in.Baez thenwarned him that if he tried to do so, his car would bedestroyed.As Melendez then started moving his cartoward the gate, the pickets surrounded his car and startedhitting it with sticks, rocks, and their hands. They crackedthe front windshield and shattered the back one. They alsoseriously dented the body of the car. In additionto Baez,Melendez recognized among the pickets one or two otherEl Mundo employees.7.About 2:30 p.m. on February 10, Pedro LopezMolina, a district manager for El Mundo, sought to enterthe plant in his Volkswagen car at theBoliviaStreet gate. A425group of 25 or 30 employees stood in front of the gate andsome began hitting his car with sticks to which picket signswere appended. The body of his car was dented but he wasable to enter the plant with the aid of police.8.About 6 p.m. on February 10, employee Lydia Perezde Rosa, an internal auditor for El Mundo, was leavingwork in a car driven by Herman Diaz, supervisor of theaccounting department. As they approached the BoliviaStreet gate, they were surrounded by more than 25 pickets,includingthe Local's general delegate,AngelBaez. Someof those in the group shouted obscenities, hit the car withthe sticks carrying picketsigns,and threw rocks, breakingthe window on the right side of the car where Perez deRosa was sitting.9.About 6 a.m. on February 12, LuisSantosVargas,whose entry into the plant on February 10 has beendescribed in paragraph 3 above, sought to leave the plantwith one of the employees in the third car of a caravan ofthree or four cars. About 30 employees were sitting in frontof the gate. Police asked Supervisor Molina, who was in thefirst car, to open the trunk of his car so that it could beascertained whether there were any newspapers in it. Atthe same time, the local's president, Alfredo Gonzalez,approached the car in which Santos and his employeepassenger were riding and told them that the only way theycould get out of the plant was by signing a union card. Healso told Supervisor Molina and his two passengers thesame thing. They refused to sign cards. ThereuponGonzalez told them that they could leave only by runningover and killing the strikers who were sitting in thedriveway. Santos and the others in the caravan thenreturned to the plant. Santos and Molina remained in theplant for 13 or 15 more days, then left by helicopter.10.About 8:30 or 9 p.m. on February 12, as PedroPumarada and Eduardo Negron, attorneys for El Mundo,started driving out of the Bolivia Street gate, they foundabout 50 peoplemassed in front of the gate.Among thegroup were Sierra Conteras, a member of the Union'sbargaining committee,General DelegateAngelBaez, ElMundo Unit President Jose Parsons, and InternationalRepresentativeMcCormick. Conteras told the attorneysthat they could not leave unless they opened the trunk oftheir car for inspection. They refused to open the trunk andasked the police who were there for protection in gettingout. As police started moving pickets out of the car's way,some of the pickets threw stones at the car and also hit itwith sticks. President McCormick got on the hood of thecar and hit it with his hands but he got off after one of thestones hit him. As the attorneys exited, a windshield of thecar was cracked and the vinyl top of the car was ripped.11.About 9 a.m. on February 17, Pablo MarcialRivera,whose earlier encounter with union pickets hasbeen described in paragraph 4 above, returned to the plantwith two fellow workers and sought to enter the BoliviaStreet gate. Again he found a group of people blocking theentrance.Angel Baez, one of those in the group, askedMarcial not to go in and said that if he did, he would haveto suffer the consequences.Someof the people sat in thedriveway andBaezhitMarcial's car with a stick as apoliceman pulled him away. As policemen started remov-ing those who were blocking the driveway, other pickets 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDstarted throwing rocks and broke the front windshield of-the car. One picket sat on the hood of the car beating itwith a stick as Marcial inched his way into the plantpremises.12.About 3:30 p.m. on February 26, as El Mundo'sattorney, Pumarada, was leaving the plant through theBolivia Street gate, about 20 strikers holding rocks, sticks,and signs, stood in front of the gate. One employee, RivasSantos, who was the picket captain, hit the car with hishands and other pickets hit it with rocks as Pumaradapushed his way out.13.Again on the following day when Pumarada visitedthe plant and was leaving through the Bolivia Street gateabout 5 p.m., he had difficulty getting out although he hadcalled police headquarters for special protection. As hestarted driving out, about 40 people stood in the gatewayand threw rocks at his car, breaking the windshield.Pumarada then returned to the plant and called foradditional police protection. After a wait of an hour ormore, additional police arrived and one policeman rodewith Pumarada out of the gate as the car was again hit withsticks, stones, hands, and feet. Among those present andattempting to block Pumarada's exit were the Union'sInternational representative,McCormick, and the local'ssecretary,Astroberto Villahermosa, and many of the ElMundo employees.14.During the night of March 3, District Manager LuisSantos Vargas, whose previous encounters with the picketshas been described in paragraphs 3 and 9 above, flew byhelicopter to a farm in the vicinity of Juncos from whichpapers being brought in were distributed to severalmetropolitan areas. As Santos, accompanied by RegionalCirculation Manager Martinez, left the farm in a rented car(in the trunk of which they had loaded papers), they metRegionalManager Morales returning to the farm in hiscar.Morales reported that he was being pursued by five orsix cars of strikers. Santos and Martinez then prepared toreturn to the farm but before they could get turned around,they were surrounded by 12 or 15 strikers who had alightedfrom their cars. Among the group were several El Mundoemployeeswhom Martinez identified and the local'ssecretary, Villahermosa. They were carrying sticks, rocks,and a metal pipe and were yelling obscenities at Santos andMartinez. Villahermosa hit a fender of their car with a stickas he yelled instructions to the other strikers to throwstones. The strikers then stoned the car and its occupants,breaking all the windows of the car. As the occupants fled,one of the striking employees, Alfredo Rivera, got into thecar and crashed it into a sandbank. Another striker openedthe hood and threw a big cement block into the motor ofthe car. They all fled when someone yelled that the policewere coming.The conduct described in the 14 preceding paragraphsamply supports the allegations of the amended complaintin the El Mundo case that the Union on and afterFebruary 10, 1972, engaged in numerous acts of restraintand coercion against employees, in violation of Section3Further evidence of the responsibility of the Localfor the unlawfulmanner in which the strike was conducted appears from the testimony ofRobert C'avallero, a member of an accountingfirm wishing to enter thepremises on business with El MundoBefore being permitted to enter on8(b)(l)(A) of the Act. Unquestionably, both the Interna-tional and the Local are responsible for these acts. TheGuild Reporter, an official organ of the Union, in itsFebruary 25, 1972, issue,states:"TNG InternationalRepresentative Harry McCormick, assigned to assist theLocal as bargaining reached a climax, is assisting in theprosecution of the strike." This was in accord with theInternational's constitution which provides for such assist-ance to locals. International Representative McCormickwas present and participated in the mass picketing andviolence from the verybeginningof the strike and helpedset the pattern thereafter followed by the striking employ-ees and others in blocking the entry and exit of El Mundopersonnel and its attorneys to and from the plant. Otherunion representatives participating in these and otherunlawful acts were Jose Parsons, president of the ElMundo unit of the local; Virgilio Rivera, a union delegatefrom the maintenance department; Victor Morales, aunion delegate from the composing room; BienvenidoOrtiz Ortero, vice president of the local; Angel Baez, thegeneral delegate and representative of the local; AlfredoGonzalez, president of the local; Sierra Conteras, amember of the Union's bargaining committee; RivasSantos,a picket captain; and Astroberto Villahermosa,secretary of the local.3 Accordingly, the International andthe local must be held jointly and severally responsible forthe unlawful manner in which the strike was conducted.Althoughmost of the acts of force and violencedescribed herein were directed against El Mundo's execu-tives, supervisors, and attorneys and against El Mundo'sdistrictmanagers,who El Mundo contended were supervi-sors and the Union contended were employees (a matternot necessary for me to decide)-rather than against thosewho were admittedly employees-strikingor picketingemployees were present during each of the incidents. Suchmisconduct had the natural effect of coercively deterringthe strikerswho witnessed or heard about it fromabandoning the strike and returning to work.InternationalWoodworkers of America (W. T. Smith Lumber Co.),116NLRB 507, 508, enfd. 243 F.2d 745 (C.A. 5, 1957);UnitedFurnitureWorkers of America, Local 309 (Smith CabinetMfg. Co.),81NLRB886, 888-889. It is accordingly foundthat both the International and the local violated Section8(b)(1)(A) of the Act by engaging in the acts of restraintand coercion of employees described in this section of theTrial Examiner's Decision.C.The Union's Actsof Restraint and CoercionSpecificallyDirected at Slater'sEmployees,Executives and Supervisors,inViolationof Section8(b)(1)(A) of the ActSlater operates its cafeteria on the premises of El Mundopursuant to contractural arrangements whereby El Mundofurnishes free space and utilities and pays Slater a specifiedsum of money each month in return for Slater's agreementto furnish cafeteria services for El Mundo'spersonnel.Although required under the contract to serve only ElMarch 21, he was taken by one of the pickets to the Local's office whereUnion President Gonzalez gave him permission to enter through one of thegates but stated that Cavallero's auditors would have to come in byhelicopter PUERTO RICO NEWSPAPER GUILD427Mundo employees, Slater alsoservesthe employees of ElMundo's related enterprises which are located on the ElMundo premises, but its cafeteria is not open to the public.Slater's employees are represented by a labor organizationother than Respondent Union. Slater's management andits employees normally use the Bolivia Street gate (which isnearest the cafeteria) upon entering and leaving El Mundopremises. This is the same gate used by most of the ElMundo employees. Because the Union was attemptinginsofar as it could to prevent El Mundo from publishingand distributing its daily newspaper during the strike, italso objected to Slater operating its cafeteria for the benefitof nonstriking El Mundo personnel.The Slatercomplaint allegesthat the Union's agents andthestrikersunder their direction and control havecontinuously since on or about February 10, 1972,physically blocked and impeded Slater's employees and itsexecutive personnel and supervisors from entering orleaving El Mundo premises and made attacks upon themand their property because they sought to perform servicesfor Slater during the strike against El Mundo and that suchconduct restrained and coerced employees in the exerciseof their Section 7 rights, in violation of Section 8(b)(1)(A)of the Act. It is also alleged that an object of such conductdirected against Slater's executive personnel, supervisors,and employees was to force or require Slater not to operateits cafeteria during the course of the strike and accordinglyto force and require Slater to cease providing cafeteriaservices and otherwise doing business with El Mundo andthat such conduct was therefore in violation of Section8(b)(4)(i) and (ii)(B) of the Act.In addition to the evidence of mass picketing andviolence at the gates leading to the El Mundo premiseswhich has been described in the preceding section of thisDecision, theGeneral Counsel relies on the followingadditional evidence adduced at the hearing before me toestablish the violations alleged in the Slater case.1.About 5:30 a.m. on February 10, Antonio Betan-court Morales,;manager of'Slater's cafeteria, sought to drivehis car through the Bolivia Street gate, which he normallyuses in going to work. He was met by about 30 or 40pickets carrying signs and obstructing the gate entrance.Among the pickets were the local's general delegate, Baez,and its secretary, Villahermosa. The others were El Mundoemployees. Baez told Betancourt that the pickets were notgoing to allow any employees of Slater to go through thegatebecauseElMundo's employees were on strike.Betancourt explained that he and the other personnelworked for Slater and had nothing to do with the strikeand that he, Betancourt, needed to go into the cafeteria toget money left there. Villahermosa and El Mundo's strikingphotographer,William Rivera, told Betancourt, however,that they did not care who he worked for, explaining thatno one would be permitted to enter the plant to serve foodto El Mundo employees. They stated that if Betancourtwanted to go in solely to get his money from the cashregister, he could leave his car with the pickets and go in onfoot and return immediately but if he tried to drive his carthrough the picket line, the windshield would be broken.Betancourt thereupon abandoned his effort to enter at thattime.2.He returned to the Bolivia Street gate about 1:30p.m. on the same day and saw the same people there whowere present that morning. Again they blocked hisentrance. Rivera again advised him not to try to enter thegate because the pickets did not want any food served toany El Mundo employees and stated that if he did notleave they would break the windshield of his car. Baezbacked up Rivera in his statements.A police officerpresent also asked Betancourt to leave in order not toobstruct traffic and also in order to avoid trouble.Betancourt then left.3.Also about 1:30 p.m. on February 10, AurelioGonzalez de Jesus,assistantmanager of the Slatercafeteria,sought to drive to work through the Bolivia Streetgate.He was approached by about 50 pickets, includingJose Parsons,president of the local's El Mundo unit, whostopped in front of and at the side of his car and told himthey were on strike and that no one could enter. Gonzalezknew all of the employees by sight and they knew himbecause they all ate at his cafeteria regularly. He told thepickets that he was in charge of the cafeteria and had toserve not only the El Mundo employees but also theemployees of the related companies in the building. Thepickets explained to him that there would be no service inthe cafeteria because they did not want the employeesserved.At that moment someone in the group broke thewindshield of Gonzalez' car. Other employees advised him,"Gonzalez,it is best that you go because they are going todestroy your car and they will probably hurt you too."Gonzalez then left.4.Gonzalez returned to the El Mundo premises about3dayslaterabout 10:30 a.m. and tried to enter theRoosevelt Avenue gate on foot. About 60 people carryingplacardsmounted on sticks were congregated at theentrance.Gonzalez recognized most of them as El Mundoemployees. One of the pickets was the Local's secretary,Villahermosa,who stopped in front of Gonzalez and toldhim that he could not enter because there was a possibilityof "a grave problem" for him there.A police lieutenantthereupon told Villahermosa to leave Gonzalez alonebecause it was he and not Gonzalez who would have theproblem.Gonzalez was then escorted through the picketline by twopolicemen.5.About 6:45 a.m.on February 10, Juanita de Jesus, acashier for Slater's cafeteria and a member of the unionrepresenting Slater employees,drove in her car with afellow Slater employee to the Roosevelt Avenue gate. Thecar'sentrywas blocked by about 20 or 25 picketingemployees of El Mundo. When de Jesus told the picketsthat she had to go inside to work for Slater and that shehad nothing to do with their strike,they replied that shehad to stayoutside andbackup theirpicketing.Thepickets began hitting her car with their picket signs whende Jesus requested a police sergeant to assist her in gettingthrough the gate.With the assistance of the police,she didget into the plant but did not leave until the following day.(Her boss took her car out of the plant premises onFebruary 10.)6.De Jesus,in the company of her husband, againsought to go to work about 6:50 a.m.on February 14, thistime through the Bolivia Street gate.Her entry was blocked 428DECISIONSOF NATIONALLABOR RELATIONS BOARDby about 20 or 25 striking El Mundo employees. She askedthem to let her enter but they told her she couldnot enterand that they would destroy her car if she tried to do so.De Jesus then requested a police lieutenant to help her getin.He stated that he would talk to a union delegate andafter he did so, the union delegate came to de Jesus andtold her that she could not enter and that if she tried to doso, the pickets would break the windshield of her car,destroy the car, and possibly destroy hertoo. De Jesus thenwent home.The undisputed testimony, which is summarized in thepreceding six paragraphs, amply supportsthe allegations ofthe complaint that on and after February 10 Respondent'sagents and the strikers under their direction and controlphysically blocked and impeded Slater's employees and itsexecutive personnel and supervisors from t entering orleaving El Mundo premises and made attacks upon themand their property because they sought to perform servicesfor Slater during the course of the strike against El Mundo.These acts directed against Slater employees and againstSlater executive personnel and supervisors in the presenceof El Mundo employees clearly restrained and coercedSlater and El Mundo employees in the exercise of theirright, guaranteed under Section 7 of the Act, to refrainfrom assisting, supporting, or participating in the Union'sstrike action and was therefore a violation by Respondentof Section 8(b)(1)(A) of the Act. The responsibility of theInternational as well as the local for these unlawful acts isestablished by the evidence summarized in the precedingsection of this Decision, showing the pattern of threats andviolenceestablishedby InternationalRepresentativeMcCormick and local officials and representatives fromthe very beginning of the strike.Let us turn now to the question whether Respondent'sconduct described in the six numbered paragraphs abovealso establishes a violation by Respondent of Section8(b)(4)(i) and (ii)(B) of the Act. There would appear to beno question but that an object of Respondent's pressureupon Slater's employees,executive personnel and supervi-sors was to force or require them to cease doing businesswith El Mundo. Respondent's appeals to Slater employeesnot to perform work for Slater behind the picketlines atthe common situs of Slater and El Mundo induced andencouraged Slater employees to engage in a strike orrefusal to perform services in the course of their employ-ment.Respondent also threatened,coerced, and restrainedthese employees and Slater's management representativesin their attempts to perform services in the course of theiremployment with an object of forcing or requiring them tocease furnishing cafeteria services to El Mundo personnel.This conduct would clearly be proscribedby Section8(b)(4)(i) and (ii)(B) of the Act unless it falls within theprotection of the proviso to that section, which reads:"Provided,That nothingcontained in this clause (B) shallbe construed to make unlawful,where not otherwiseunlawful, any primary strike or primary picketing."As alreadynoted,ElMundo owned the space used by Slater inoperating the cafeteria and it not only let Slater use this property free ofcharge but in addition paid Slater a substantial sum of money monthly inreturn for Slater'sagreement to prepare and serve food to El Mundopersonnel Slater's services were regularly furnished to El Mundo as a partof itsday today operations and it might be argued that appeals for supportIam convincedthatRespondent'sconduct directedagainst Slateremployees,executive personnel,and supervi-sors doesfallwithinthe protection of thisproviso. It is notrelevant to this issue that threats,force,and violence wereused to prevent Slater personnel from entering and leavingtheElMundopremises.As the Supreme Court said inUnited SteelWorkers ofAmerica[Carrier Corporation] v.N.LR.B.,376U.S. 492, 502, "The legalityof violentpicketing,if `primary,'must be determined under othersectionsof thestatute or under state law."In this case theviolent picketing has been determinedto be in violation ofSection 8(bXIXA) of the Act.The picketline through which Slater personnel attempt-ed topasswas a primarypicket line.The strike was clearlyagainst ElMundo,as Slater employees and managementrepresentativeswere informed.Appealstherefore couldlawfully be madeto all persons attemptingto go throughthose linesnot tomake deliveries or otherwise furnishservicestoElMundowithwhomtheUnion had itsprimarydispute.That iswhat theUnion wasattempting todo. Slater had 10 othercafeterias in PuertoRico and itdoes not appear that the Unionsoughtin any way tointerferewith Slater's operationof thosecafeterias. Itseffortswere addressed to Slater personnel seeking to crossthe primary picketline to serveElMundopersonnel. IfSlater,under a contractwith El Mundo to deliver food tothe El Mundopersonnel from one of itscafeterias awayfrom the El Mundo premises,had soughtto cross thepicket lineto do so, I do not believe that the GeneralCounsel wouldargue that theUnion could not lawfullyappeal toSlater personnel to refrain from making suchdeliveries.The fact thatSlater personnel attempted to crossthe picketline inorder toprepare thefood on El Mundopremises is no different in principle.Nor is it material that Slater served personnel ofTELEMUNDO and otherrelated ElMundoenterpriseshoused in the El Mundocomplex in additionto El Mundopersonnel.The agreementunder which Slater was paid byElMundo tooperate thecafeteria in the ElMundobuilding requiredSlaterto provide services only for the ElMundopersonnel.4 The agreement gave Slater exclusiverightsto sell foodon El Mundopremises and pursuant tothis provisionitmayhave been contemplated that Slaterwould be permittedto sell to persons otherthan the ElMundopersonnelon El Mundopremises.The servicesprovided by Slater topersonnelof El Mundo's relatedenterprises constituted less than one-thirdof the totalpersonnel served.The benefitsreceivedby these relatedenterpriseswere paidfor by El Mundo and were onlyincidentalto theservices which Slaterwas contractuallyobligatedto furnish El Mundo employees.In my view,theydo not affect the essential natureof the Union'sappeals to Slater personnel, appealsto refrain fromcrossing the picketlineatElMundopremises, andfurnishing cafeteria servicesto El Mundopersonnel.It isaccordingly found that the Union did not violatemade to Slater employees and management representatives seeking to enterElMundo premises would not be proscribed by Sec 8(bx4Xi) or (u0B) evenifa separate gate had been set aside for Slater employees.Local 761,WE[General Electric] v N LR.B,366U.S. 667. 1 need not decide this question,however,since no separate gate was provided by El Mundo for Slaterpersonnel. PUERTORICO NEWSPAPERGUILD429Section 8(b)(4)(i) or (ii)(B) of the Act by engaging in theconduct describedin this sectionof myDecision.CONCLUSIONS OF LAW1.TheRespondents have restrained and coercedemployees in the exercise of their rights guaranteed underSection 7 of the Act, in violation of Section 8(b)(1)(A) ofthe Act, by the following acts and conduct:(a) By obstructing, blocking and preventing ingress andegress of employees and other persons to and from El`Mundo premises in Hato Rey, Puerto Rico.(b)By threatening employees and supervisors withphysical harm to their persons or property if they cross orbecause they have crossed the picket lines at El Mundopremises.(c) By assaulting, striking, beating, and throwing objectsat employees, supervisors, and other persons and their cars,and damaging or destroying the vehicles driven by ElMundo and Slater employees and supervisory personnelbecause they crossed or attempted to cross the picket lineatElMundo premises or performed or attempted toperform services for El Mundo away from its premises.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3.The Respondents have not engaged in unfair laborpracticeswithin the meaning of Section 8(b)(4)(i) and(ii)(B) of the Act.THE REMEDYIt having been found that Respondents have engaged inviolations of Section 8(b)(l)(A) of the Act, my recommend-ed Order will require that they cease and desist therefromand take certain affirmative action necessary to effectuatethe policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the Act,it isrecommended that there be issued thefollowing: 5ORDERPuerto Rico NewspaperGuild,Local 225 affiliated withNewspaperGuild, AFL-CIO a/k/a Union de Periodistas,ArtesGraficas y Ramas Anexas and the Newspaper Guild,AFL-CIO,their officers,agents,and representatives, shall:1.Cease and desist from:(a) Restraining or coercing employees of El Mundo, Inc.and Slater International Corporation a/k/a Island FoodServiceCorporation,respectively,(1)by obstructing,blocking,and preventing ingress and egress of employeesand other persons to and from El Mundo,Inc., premises inHato Rey, Puerto Rico;(2) by threatening employees andsupervisors with physical harm to their persons orpropertyif they cross or because they crossed the picket lines at ElMundo premises;and (3)by assaulting,striking, beating,and throwing objects at employees,supervisors,and otherpersons and their cars and damaging or destroying thevehicles driven by El Mundo or Slater employees andsupervisorypersonnel because they crossed or attempted tocross the picket lines at El Mundo premises or performedor attempted to perform services for El Mundo away fromits premises.(b) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed underSection 7 of the Act.2.Take the following affirmative action found neces-sary to effectuate the policies of the Act:(a) Post at their business offices,meeting halls signedcopies of the attached notice marked "Appendix," inEnglish and in its Spanish translations Copies of saidnotice on forms provided by the Regional Director forRegion 24, after being duly signed by an authorizedrepresentative,shall be posted by the Respondents imme-diately upon receipt thereof, and be maintained by themfor 60 consecutivedaysthereafter,in conspicuous places,includingallplaceswhere notices to members arecustomarily posted. Reasonable steps shall be taken by theRespondents to insure that said notices are not altered,defaced, or covered by any other material.(b)Mail to the Regional Director for Region 24 signedcopies of the attached notice for posting by El Mundo,Inc.,and Slater International Corporation a/k/a IslandFood Service Corporation, if theyare willing, in placeswhere notices to their employees are customarily posted.Copies ofsaid notice to be furnishedby theRegionalDirector,shall, after being signed by the Respondents asindicated, be forthwith returned for disposition by him.(c)Notify saidRegional Director,inwriting,within 20days from the receipt of this Decision,what steps havebeen taken to comply herewith.?IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations not specifically found herein.5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.6 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."r In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"NotifytheRegionalDirector for Region 24,inwriting,within 20 daysfrom the date of this Order,what steps have been taken to complyherewith "APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTobstruct,block, or preventingress oregress ofemployees and other persons to and from thepremisesof El Mundo,Inc., in HatoRey, Puerto Rico.WE WILL NOTthreatenemployees or supervisors withphysical harm to their persons or their property forcrossing or attemptingto cross the picketlines at ElMundo,Inc., premises.WE WILL NOTassault, strike, beat, or throw objects at 430DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees,supervisors,or other persons or theirvehicles or damage or destroy vehicles driven by ElMundo or Slater employees or supervisory personnelbecause they cross or attempt to cross the picket linesatElMundo premises or because they perform orattempt to perform services for El Mundo away fromits premises.WE WILL NOT in any other manner restrain or coerceemployees in their right to refrain from assisting orsupporting us or participating in our strike against ElMundo.DatedBy(Representative)(Title)PUERTO Rico NEWSPAPERGUILD,LOCAL 225AFFILIATED WITH THENEWSPAPER GUILD,AFL-CIOA/K/A UNIONDE PERIODISTAS, ARTESGRAFICAS Y RAMAS ANEXASAND THE NEWSPAPERGUILD,AFL-CIO(Labor Organizations)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office,Pan Am Building,SeventhFloor,P.O. Box U U, 255 Ponce de Leon Avenue, HatoRey, Puerto Rico 00919,Telephone 106-622-2424.